DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/20/2020 has been considered by the Examiner.

Status of Claims
Claims 1-16, filed on 06/11/2020, are under consideration.

The following is an examiner’s statement of reasons for allowance
a thorough search of pertinent prior art, including searches of chemical structure similarity, did not locate a teaching or a suggestion for a ligand of the Formula 1 having a backbone of P-C=C-P wherein: 
i) 	one of the carbons is attached to an R1 that is a hydrocarbyl, and
ii) 	each P is attached to two benzene rings wherein at least one the rings on the two P is attached to a fluorine (the claimed wherein m+n having a value equal to or greater than 1 and equal to or less than 10.
Han et al. (US 2015/0045603) and Lee et al. (US 2019/0308178) discloses ligands that comprises P-C-C-P ligands that have benzene rings on both P said benzene rings having a halogen (fluorine) substitution and wherein the carbons can be substituted as well. This type of ligand is different from the claimed ring in the chemical identity of the backbone: C-C single bond as opposed to a C=C double bond.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772